 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    STEPHANIE GUTIERREZ,                        Case No. 2:19-cv-10841-DOC-AFM
12
                          Plaintiff,              ORDER DISMISSING COMPLAINT
13          v.
14    UNKNOWN,
15
                          Defendant.
16

17         Plaintiff, who is presently being held at the Ventura County Jail, filed this
18   pro se civil rights action on December 23, 2019, and she appears to wish to proceed
19   in forma pauperis (“IFP”). However, plaintiff neither paid the required filing fee nor
20   filed a Request to Proceed IFP. In her pleading, plaintiff does not set forth any
21   claims, identify any defendants, or seek relief (other than her release from custody).
22   As set forth below, the pleading fails to allege any arguable basis in either fact or law
23   for a federal civil rights claim and fails to set forth a short and plain statement of any
24   claim. See Denton v. Hernandez, 504 U.S. 25, 31-33 (1992); Neitzke v. Williams,
25   490 U.S. 319, 325 (1989).
26         The Court has screened the pleading to determine whether it is frivolous or
27   malicious; fails to state a claim on which relief may be granted; or seeks monetary
28   relief against a defendant who is immune from such relief.               See 28 U.S.C.
 1   § 1915(e)(2)(B). Section 1915(e)(2) pertains to any civil action by a litigant who is
 2   seeking to proceed in forma pauperis. See, e.g., Shirley v. Univ. of Idaho, 800 F.3d
 3   1193, 1194 (9th Cir. 2015). In screening the Complaint to determine whether
 4   plaintiff’s pleading states a claim on which relief may be granted, the Court
 5   “discount[s] conclusory statements, which are not entitled to the presumption of
 6   truth, before determining whether a claim is plausible.” Salameh v. Tarsadia Hotel,
 7   726 F.3d 1124, 1129 (9th Cir. 2013); see also Rosati v. Igbinoso, 791 F.3d 1037,
 8   1039 (9th Cir. 2015) (in determining whether a complaint should be dismissed under
 9   28 U.S.C. §1915(e)(2)(B), courts apply the standard of Fed. R. Civ. P. 12(b)(6)). A
10   trial court may also dismiss a claim sua sponte where the claimant may not possibly
11   obtain relief. See Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987).
12         Federal courts are courts of limited jurisdiction and have subject matter
13   jurisdiction only over matters authorized by the Constitution and Congress. See, e.g.,
14   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). It is this Court’s duty
15   to examine its own subject matter jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S.
16   500, 514 (2006), and the Court may dismiss a case summarily if there is an obvious
17   jurisdictional issue. See Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336 F.3d
18   982, 985 (9th Cir. 2003). “Absent a substantial federal question,” a district court
19   lacks subject matter jurisdiction, and claims that are “wholly insubstantial” or
20   “obviously frivolous” are insufficient to “raise a substantial federal question for
21   jurisdictional purposes.” Shapiro v. McManus, 136 S. Ct. 450, 455-56 (2015). A
22   “plaintiff bears the burden of proving” the existence of subject matter jurisdiction
23   and “must allege facts, not mere legal conclusions” to support the court’s jurisdiction.
24   Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014).
25         Plaintiff’s pleading consists of a large post card with handwritten phrases on
26   both sides. No defendants are named, and no intelligible claims are stated. Plaintiff
27   has written incomplete and often incomprehensible notes on one side of the postcard,
28   including “I need justice!”; “Save me!”; “murder on the inside”; “Get me out of

                                                2
 1   custody!”; “Secret Service Winslow”; etc. On the reverse side of the postcard,
 2   plaintiff references “numerous FBI agents, CIA Agents, LA County Courts, LAPD
 3   Rhonda Spinnaker, Kathy Wiggins, Gregory Totten,” a public defender, “Judge
 4   George Romero,” and “Andrea Haney.” Plaintiff alleges that someone is “keeping
 5   [her] hostage,” and that someone has been “trying to set [her] up or have [her] killed.”
 6   (ECF No. 1.)
 7         Plaintiff references the Los Angeles County Superior Court, which is a state
 8   entity. See, e.g., Greater Los Angeles Council on Deafness, Inc. v. Zolin, 812 F.2d
 9   1103, 1110 (9th Cir. 1987) (finding that a civil rights action against a California
10   Superior Court is a suit against the State and thus barred by the Eleventh
11   Amendment). The Eleventh Amendment bars federal jurisdiction over suits by
12   individuals against a State and its instrumentalities or agencies, unless either the State
13   consents to waive its sovereign immunity or Congress abrogates it. Pennhurst State
14   Sch. & Hosp. v. Halderman, 465 U.S. 89, 99-100 (1984). To overcome this Eleventh
15   Amendment bar, the State’s consent or Congress’ intent must be “unequivocally
16   expressed.” Pennhurst, 465 U.S. at 99. While California has consented to be sued
17   in its own courts pursuant to the California Tort Claims Act, such consent does not
18   constitute consent to suit in federal court. See BV Eng’g v. Univ. of Calif., Los
19   Angeles, 858 F.2d 1394, 1396 (9th Cir. 1988). Finally, Congress has not repealed
20   state sovereign immunity against suits brought under 42 U.S.C. § 1983. Accordingly,
21   the Court does not have jurisdiction over plaintiff’s claims against state agencies.
22         Plaintiff also references the FBI and CIA. As a general rule, the United States
23   enjoys sovereign immunity, and this immunity extends to federal agencies and
24   officers acting in their official capacities. Absent a waiver, sovereign immunity
25   shields the federal government and its agencies from suit, and absent that waiver, a
26   court lacks jurisdiction to hear claims against the United States. Gilbert v. DaGrossa,
27   756 F.2d 1455, 1458 (9th Cir. 1985) (“[T]he bar of sovereign immunity cannot be
28   avoided by naming officers and employees of the United States as defendants.”). The

                                                 3
 1   doctrine of sovereign immunity bars suits against the United States, its agencies, and
 2   its employees in their official capacities. See FDIC v. Meyer, 510 U.S. 471, 475
 3   (1994); Gilbert, 756 F.2d at 1458-59 (suits against officers and employees of the
 4   United States in their official capacities are barred by sovereign immunity absent an
 5   explicit waiver). Accordingly, plaintiff may not bring any federal constitutional
 6   claims against any federal agency or any federal employee in his or her official
 7   capacity because the Court lacks subject matter jurisdiction over such claims.
 8          Further, plaintiff presently is in custody and appears to be seeking release from
 9   such custody. However, a petition for habeas corpus is a prisoner’s sole judicial
10   remedy when attacking “the validity of the fact or length of … confinement.” Preiser
11   v. Rodriguez, 411 U.S. 475, 489-90 (1973); Young v. Kenny, 907 F.2d 874, 875 (9th
12   Cir. 1990). Thus, plaintiff may not use a civil rights action to challenge the validity
13   or duration of a conviction or incarceration. Such relief only is available in a habeas
14   corpus action.1
15            Plaintiff also appears to mention multiple public defenders. To the extent
16   that plaintiff purports to raise a federal civil rights claim against a public defender
17   who has represented plaintiff in criminal proceedings, such individuals are not acting
18   under color of state law. To “state a claim under § 1983, a plaintiff must allege the
19   violation of a right secured by the Constitution and laws of the United States, and
20   [she] must show that the alleged deprivation was committed by a person acting under
21   color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). The “under-color-of-
22   state-law” requirement “excludes” from the reach of § 1983 all “merely private
23   conduct, no matter how discriminatory or wrongful.” American Mfrs. Mut. Ins. Co.
24   v. Sullivan, 526 U.S. 40, 50 (1999) (internal quotation marks omitted). A private
25   individual, such as an attorney, may be considered to be acting under color of state
26

27   1  Plaintiff’s claims are dismissed without prejudice, and she may raise them in a petition for writ
28   of habeas corpus if she is seeking to challenge the validity or duration of a conviction or
     incarceration. See Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir. 1995).
                                                      4
 1   law only if a private party intentionally engages in joint action with a state official to
 2   deprive someone of a constitutional right. See United Steelworkers of Am. v. Phelps
 3   Dodge Corp., 865 F.2d 1539, 1540 (9th Cir. 1989) (en banc). An attorney, even if
 4   appointed by a court or government entity, is a private party who does not act under
 5   color of state law. See Polk County v. Dodson, 454 U.S. 312, 318-19, n.9, 325 (1981)
 6   (“a lawyer representing a client is not, by virtue of being an officer of the court, a
 7   state actor ‘under color of state law’ within the meaning of §1983,” regardless of
 8   “whether the lawyer is privately retained, appointed, or serving in a legal aid or
 9   defender program”); Miranda v. Clark County, 319 F.3d 465, 468-69 (9th Cir. 2003)
10   (en banc) (a public defender performing the role of an attorney for a client is not a
11   state actor under §1983). Accordingly, plaintiff may not raise a federal civil rights
12   claim against her public defenders.
13           Finally, plaintiff alleges that someone has been “keeping [her] hostage,”
14   “money all the way around,” and “murder on the inside.” Such allegations are not
15   complete or intelligible as presented, and they “rise to the level of the irrational or
16   the wholly incredible.” Denton, 504 U.S. at 32-33.
17         In sum, plaintiff’s allegations herein are disjointed, incoherent and fail to
18   plausibly allege that any defendant acted under color of state law to deprive her of a
19   right guaranteed under the United States Constitution or a federal statute. For these
20   reasons, plaintiff’s allegations lack an arguable basis in fact or law to assert a federal
21   civil rights claim, and the Court lacks subject matter jurisdiction.
22         IT THEREFORE IS ORDERED that this action is dismissed without
23   prejudice.
24

25   DATED: January 15, 2020
26
                                              ____________________________________
27                                                     DAVID O. CARTER
28                                              UNITED STATES DISTRICT JUDGE

                                                 5
